                   EXIIIBIT A




                                 6
Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 1 of 19
                                                                                                               ruo.

 STATE OF NORTH CAROLINA                                                                                                           21-CVS-         0
              MECKLENBTJRG                                                                                        ln The General Court Of Justice
                                                        County
                                                                                                           n District E Superior Court Division
Name
TOWNOFPINEVILLE
Address
                                                                                                  CIVIL SUMMONS
                                                                                        TALIASAND PLURIES SUMMONS (ASSESS FEE)
CW SEte, Zp


                                       VERSUS                                                                                             G,S. 1A-1 Rules 3 and 4
Name      Defendant(s)                                                           Date           Surrmons
NORFOLK SOUTHERN RAILWAY COMPANY
                                                                                oate(s) Subseguena Summons(es) rssued




 To Each Of The Defendant(s) Named Below:
        4ddl"ss Defendant I                                                                           of              2
Norfolk Southem Railway Company
c/o Corporation Service Company, Registered Agent
2626 Glenwood Avenue, Suite 550
                                                                NC   27608

                  IMPORTANTI You have been sued! These papens are legal documents, DO NOT throw these papers out!
                  You have to respond within 30 days. You may want to talk with a lat/vyer about your case as soon as
                  possible, and, if needed, speak with someone who reads English and can translate these papers!
                  IIMPORTANTE! lSe ha entablado un proceso civil en su contrat Estos papeles son documentos legales.
                  1NO TIRE estos papeles!
                  Tiene que contestar a mds tardar en 30 dias. ;Puede querer consultar con un abogado lo antes posible
                  acerca de su caso y, de ser necesario, hablar con alguien que lea ingl6s y que pueda traducir estos
                  documentos!
A Civit Action Has Been Coilmenced AgainstYout
You are notified to appear and answer the complainl of the plaintifi as follows:
 1.   Serve a copy of your written answer to the complainl upon the plaintiff or plaintiffs attomey within thirty (30) days after you have been
      served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
2.    File the original of the written answer with the Clerk of Superior Court of the county named above.
lf you fail to answer the complaint, the plaintifi will apply to the Court for the relief demanded in the complaint.
Name And Address Ol      Plainitrs Attomey   0f none, Addrcss                                                               ,7,
Amy P. Hunt/State BarNo. 34166
                                                                                                           /                                     au leru
                                                                                 Signalurc
OFFIT KURMAN, P.A.
301 South College Steet, Suite 2600
Charlotte, N.C. 28202-6006                                                                        csc      !   Assisianl CSC       l]   cta* or supetiot court



                                                                                        Of En.lo's,ement                  Time

n     euoonsEMENT (ASSESS FEE)                                                                                                                lnm      flnna
      This Summons was originally issued on the date indicated
      above and relurned not served. At the request of lhe plaintiff,
      the time within which this Summons must be served is
      extended sixty (60) days.                                                       lDeputy     csc      [   trssisfant   CSC f, ae*a superiorCourt

NOTE TO PARTIES: Many countles haw MANDAIORYARBITRATION prcgnms in which most crrses whete the amount ln @ntrcversy is $25,000 or
                 tess are heard by an arbitrator before a tial. me patties wiil be notilied if this case is assigned for mandatory ahittatlon, and, if
                 so, what procedure is to be followed.

                                                                             (Over)
 AOC-CV-100, Rev.4/18
 @ 2018 Administrative Oflice of lhe Courls




          Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 2 of 19
                                                                      RETURN OF SERVICE

    I cerlify that this Summons and a copy of the complaint were received and served as follows:

                                                                             DEFENDANT                1
Date SeNed                           nme Seryed                                                   Of Defendanl
                                                                  nnm npu
 f,     Sy delivering to the defendant named above a copy of the summons and complaint.

 !     ay leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and disoretion then residing thcrcin,

 D     Rs ttre defendant is a corporation, service was efiected by delivering a copy of the summons and cornplaint to the person named
       below.
                          Ol Person Wilh whom                                give tillE of person cipies lefr with)




 n     Otner manner of seryicn (specify)




 I     Defendant WAS NOT served for the following reason:




                                                                             DEFENDANT 2
Date Seryed                          nme SeNed                                            Name    U   Dafendant
                                                                 flnr'r !pu
 E     By delivering lo the defendant named above a copy of the summons and complaint'
 E     By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suilable age and discretion then residing therein.

 !     As the defendant is a corporation, servibe was effected by delivering a copy of the summons and complaint to the person named
       below.
                            Person     Wom      Copies Left (f caryonlion,   giw                 copies left




 tr    Other manner of service (spectfl




 !     Defendant WAS NOT served for the following reason




Servr?e      Paid                                                                         SignalulE Ot Deputy         Retum

$
Date Received


Date Of Refium                                                                            County Of Sheiff



    AOC-CV-100, Side Two, Rev. 4/18
    @ 2Ol8 Administrauve Office of the Courts




            Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 3 of 19
       I




            STATE OF NORTH CAROLINA                     ;Er-{,;l :FilDrns cENERAL couRT oF rusrrcE
                                                        ;f: v't?,'11;liiiY SUppRIOR COUR1
                                                                                          DIVISION
v\
(s
           COTINTY OF MECKLENBURG                                              21-CVS-       lo0'L\
                                                    ' m[.Juil   25 A & 18

ftI
           TOWN OF PINEVILLE,

                                       Plaintiff,
                                                                            NOTICE OF LIS PEIIDENS
s,I        vs.


\r,,       NORFOLK SOUTHERN RAILWAY

N          COMPANY,

                                       Defendant.




                   Plaintif[ Town of Pineville, hereby gives this Notice of Zis        Pendens pursuant to N.C.
           Gen. Stat. $ 1-116, et seq.


                   1.        That the above-captioned        civil   action was instituted   by the filing of   the
           Summonses and Complaint simultaneously herewith.


                   2.        This action includes a claim for quiet title/declaratory judgment.


                   3.        That the properly affected by this action is located in Mecklenburg County, North
           Carolina, with parcel   ID22105n5.

                   4.        This Notice of ,[l's Pendens is filed pursuant to N. C. Gen. Stat. $ 1-1i6, et seq.,
           and all persons   will take notice of the same.




                 Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 4 of 19
                                  1

                         /)2-,Ve
         This the        /-Uauy   of June,2021




                                           Orplr

                                                 Amy                               1

                                                 Robert B.                   N      038
                                                 Attorneysfor Plaintiff
                                                 301 South College Street, Suite 2600
                                                 Charlotte, N.C. 28202-6006
                                                 Telephone: 7041377-2500
                                                 Facsimile:       7041372-2619
                                                 E-mail   :   aqr.y.hunt@.ofEtkurmlur. com
                                                 E-mail: rob.mcneill@offrtkurman.com
4824-9681-3552, v.   1




     Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 5 of 19
',




     STATE OF NORTH CAROLINA                                     TT{E GENERAL COURT OF ruSTICE
                                                  I.   ILHD'       SUPERIOR COURT DIVISION
     COTINTY OF MECKLENBT]RG                                              2l-cvs-
                                                          25 A ls 0l
                                                                                    4ao3"{
                                           t01l   JUI,I

     TOWN OF PINEVILLE,                                     00;. C,$.C.
                                           IIICKI.El{8

                              Plaintifl    Et
     vs.                                                                   COMPLAINT

     NORFOLK SOUTHERN RAILWAY
     COMPANY,

                              Defendant.



             NOW COMES Plaintiff the Town of Pineville, complaining of Defendant Norfolk
     Southem Railway Company, and alleges and says as follows:

             1.     The Town of Pineville in a municipallty in Mecklenburg County, North Carolina.

             2.     Upon information and belief, Norfolk Southem Railway Company ('Norfolk') is
     company organized and existing under the laws of the Commonwealth of Virginia but is
     authorized to do business and does business inNorth Carolina. No monetary relief is sought from
     Norfolk.

             3.     Jwisdiction and venue are proper in this court.

             4.  Upon information and belief, Plaintiff owns several tracts of real property in
     Mecklenburg County, North Carolina. Several of these are adjacent to the railroad owned by
     Defendant.

             5.     A dispute has arisen regarding ownership of a portion of one of these tracts.

             6.      Upon information and belief, Norfolk may claim title to a portion of that real
     properly with parcel lD 22105115 and shown by the Mecklenburg County tax records as owned
     by Plaintiff (the "Disputed Land').

             7.     Plaintiffobtained title to at least a portion of the Disputed Land by that deed from
     Ada Haynes, recorded on September 28,2000 in Book 11604, Page 813 of the Mecklenburg
     County Public Registry. A true and accurate copy of the Haynes deed is attached hereto and
     incorporated herein by reference as Exhibit A.

             8.     The property described in the Haynes deed was originally granted by JW Morrow
     inthatdeedrecordedonDecember14, l884inBook39,334 oftheMecklenburgCountyPublic
     Regisbry.A true and accurate copy of the 1884 Deed is attached hereto and incorporated herein




           Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 6 of 19
by reference as Exhibit B.

       9. Plaintiff is the rightful owner of at least a portion of the Disputed Land based on
the deed attached as Exhibit B and the chain of title prior thereto.

       10.    Upon information and beliel Norfolk may be claiming title to the Disputed Land
based on an 1852 deed ftom JW Morrow to Charlotte and South Carolina Railroatl Comparry;
however, this deed was not recorded until 1904-after the 1884 Deed-and was recorded in
Book 190, Page2lg of the Mecklenburg County Public Registry. Atrue and accurate copy of the
Railroad Deed is attached hereto and incorporated herein by reference as Exhibit C.

       11.      Because the 1884 Deed was recorded before the Railroad Deed, ittakes priority,
and the Town of Pineville has a superior claim of title to that portion of the Disputed Land.

        12.    Plaintiff disputes that the Railroad Deed conveyed the Disputed Land to any
predecessor of Norfolk such that Norfolk would not have any claim to title to any portion of the
Disputed Land.

       13. Additionally, the Railroad Deed upon which Norfolk may !" claiming title is an
invalid deed, as it is illegible, and the legal description for any properly purporting to be
conveyed thereby cannot be determined from it.

        14.     Upon information and belief, it cannot be determined from the face of the
Railroad Deed   that it conveys any portion of the Disputed Property to Norfolk or its predecessor.

       15.      The Town     of Pineville has exercised      continuous, open, hostile, notorious
possession of the Disputed Tract since approximately 2000, and,       in fact, the police station is
located on the Disputed Tract.

         16. Pursuant to N.C. Gen. Stat. $ 1-253, et seq., and $ 1-10, the Town of Pineville is
entitled to a declaration that it owns fee simple title to the Disputed Land, free and clear of any
interests of Defendant.

       WHEREFORE, Plaintiffrespectfully prays the Court as follows:

       l.    That the Court quiet title and enter a declaratory judgment determining that the
Disputed Land is owned by Plaintifl free and clear of any claims by Defendant;

       2.       That Plaintiffhave and recover its costs in this action; and

       3.       For such other and furlher relief as the Court deems just and proper.




   Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 7 of 19
                         fr)
          rn"tn"26        day   of                           ,202L,

                                     Orrrr Kunvau, P.A.

                                     By
                                                                       BarNo.34166
                                          Robert B.                        Bar No. 13038
                                          A tt or ney s fo   r P I a int iff
                                          301 South College Street, Suite 2600
                                          Charlotte, N.C. 28202-6006
                                          Telephone: 704/377-2500
                                          Facsimile:          7041372-2619
                                          E-mail: 4rqy.hunt@.offitkurman.com
                                          E-mail: rob.mcneill@.offitkurman.com




4839-3479-3452, v.   1




   Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 8 of 19
                                                                                                                FOR                     GIBSOiI


                                                                                                               800K.
                                                                                                                   NC




                                   Exclse     lax      glso.oo




        Tax Lot No.                                    Parcet ldentifior No. 221-O51-12
        Verilied by                                               Gounty on the               day   ol                        ,2O   _
        by
                                                                                      -
        Mail after recording to Granlcr
        This instrument was prepared by                                      Phan &                  P.A.

         Briel Description for tho index




                                         NORTH CAROLINA GENERAL WARRANTY DEED

                                                                                      and

                                          GRAiITOF                                                                      GRANTEE

         Ada G. Haynce, unmarded                                                            Town ol Plncvilh


                                                                                            P.O.8or 249
                                                                                            Pincvillc, t{C 28134




         Ent . lb   aoDrdin tl@k   tor arch   o!fti   nrmr rddrN, and, ll aglDrhla.

       The designation Grantor and Grant€6 a9 usod harein shall include said panies, their hoirs, euccsssors, and assigns, and
       rhall lnclude singr.rlar, plural, masculine, {€minln€ or n€uter as requked by cont€xt.

       WITNESSETH, thEt the Grantor, for a valuable consideration pald by the Grantee. tho recoipt of whlch ls hereby
       acknowl€dgod, has and by these presents does grant. bargain, s6ll and convay unto the Gtantae in t€e simpl6, all that
       conaln lot or parcel of land situetod in tho City of Chrrlotte, Mcctbnburg County, North Corolina and more.perticularly
       described as follows:

                    Ecgtnning !t r rt he In tho Road or itr6.t on the Wesl sidc of the Charlotto'Columbla and Augurts Rrllroad,
                    85 fcct from tho cilt€r of tho track of .rid Roll.oad; run! wlth rlld slr.ot 99 lo.t more ot lert to W.L.
                    Firhar's comrr: thonce Sourh 53 md 11i2, Wolt 91 ud 112 yardr wlrh rrld Firhu'c llnr to . !t!ko; lhonc!
                    South36and ll2Ec6a22V$titrtoanlronbrrandnlltoadllnc:thcncawlthtlldrallrordllnrtofiebtglnning,
                    contrlnlng four thourand .lld.oventy lquato yrdr more or lcas l4o70l.




                                                                                                                                                       EXHI
                                                                                                                                                  'o
                                                                                                                                                   o
                                                                                                                                                  I
                                                                                                                                                  D
       t{.C, 8rr A$oc. Fom No. 3 c   lgtz                                                                                                         E
tL.    itrilillrt
       HTPL! lll6Ezl
                  ^$a.nEnt
 7


      Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 9 of 19
     The property horelnabov€ describod was acquired by Grantor by instrum€nt rocordsd in Eook 1387 , Page 432.

     A map showing th6 abovo d€scribGd proporty is t€cord€d                      in   ,

     TO HAVE AND TO HOLD ths aforosaid lot or parcel of land and all privllsgos and appurtenancog thor€to belonging                                     to
     the Grant€e in fee simple.

     And tho Grantor covenants with ths Grantoe, that Grsntor is soized ot tho premisos in feo simple, has th€ ,ight to
     convoy th€ sam€ ln t€6 3imple, that tltle is mark€table and free and clear of all oncumbrances, and thst Grantor will
     warrant and d€fend the title against tho lavwul claims of all porsons whom6oover excspt for the exceptions horeinaftor
     stalcd,

     Titlo to the property hereinabove descrlbed is subject to the following exceptlons:

      1.       Llan ol 2O01 !d vdorcm larc! not yct duc rnd payrbb.
     2.        All conditionr, cd8€ment! lnd .oltriclions of reeord.

       ]N WTNESS WHEBEOF, th6 Grantor hag horcunto s8t hi8 hand and seal, or il corporda, has causad this instrument to be
       signed in its corporaie name by its duly ruthorlzcd officcre and its seal to ba hereunto affixed by tuthority of ias Eoard ot
       Dlrectors, the day and year first lbove wdtten.




                                                                           I
                                                                           zo
                                                                                                                                               K,
                                                                                          Willlc G. Jrmra
                                                                           v
                                                                           =
                                                                           -o                                                                  ISEAL}
                                                                           J
                                                                           E
                                                                           lll
                                                                           o
                                                                           D




                                       NORTH CAROLINA, County of

3                                      t,                                            a Notary Rrblic of tho Courtty qnd Et ts aforeeaid, coniry &at ,
o                                      Grantot,                            me       day and scknoFlodg€d the sxecuion of th€ tor€gqing instrumenl.

 t                                     Witness my hand

                                       My dmmi$ion              lo.E.zeo
                                                                           or sgal, th's Sild        day ot _ssptembrr_, 2ooo.




     Thc forogoing Cenificatelsl ot


     is/ar. ccnitild to b9 corsct, This incturnont snd this Gsniticsle are duly.€eisterrd 6t thr dat6 and in the Sook rnd Psgo rhown on lhe tlrst pags
     hetoot.

                                                                                                      oF DEEDS FOR   _                          COUNIY

     BV                                                                                                              OeputyrAslstant-Regider   ol Deede,




     N.C. 8.r 460. Forn No. 3 c 197?
     Pfir6 by ag[m.nl sli s! N,G. &r A$oc
     mt! lllt!2.'l

Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 10 of 19
            STATE OF                                   I   nq
            COIIIITY OF,tAe-clzte-.             bum
            I, Sqta,n         LA   . ttgCor.nc.t   | , a Notary Public for said County and State, do hereby
            certifr that Willie    C. James, attorney in fact forAda G. Haynes, personally appeared before
            me this day, and being by me duly swom, says that helshe executed the foregoing and
            annexed instnrment for and in behalfofthe said Ada G. Haynes, and that his/her authority
            to execute and acknowledge said instnrment is contained in an instrument duly executed"




            authority given by said instrument ganting him/her power of attomey

                    I do further certi$ that the said Willie C. James, acknou'ledged the due execution of
            the foregoing and annexed insuument for the purposes therein expressed for and in behalf
            of the said Ada G. Haynes.

                                   and offrcial seal, this   the   }e"J   day of September,2000.
                f,

    .+
    n          >t€                                              Notary Public
A       a
                          a
                              E
                          )
                     ON


                                   Expires;    tO .8, Loi6\)




            Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 11 of 19
                                                  JUDITH A. GIBSON
                                      REGISTER OF DEEDS , MECKLENBURG COUNTY
                                          COUNTY & COURTS OFFICE BUILDING
                                              720 EAST FOURTH STREET
                                                CHARLOTTE NC 28202

                Filed For Registratlon:                         09,28,2000 02:5E PM

                                             Book:              RE     11604 Page: 813€16
                             Document No.:                      2000140925
                                                                DEED {          PGS   $I2.OO
NC REAL ESTATE EXCISE TAX:                                      1250.00
                                     Recorder:                 JESSIE YOUNG



State of North Gatollna, County of Mecklenburg

The foregolng certificate                   of     $USAN U MCCONT{ELL Notary ls cerlllied to be   corect. This   28TH of September
2000

JUDITH A. GIBSOIII, REGISTER OF DEEDS
DeputylAssistant Register of Deeds




r   iltilt iltil|ilil llil   lril   il|il il|il   llill illll |ilil ilil ilil

                                                      2000140925




            Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 12 of 19
                                                  .i,i'4'




: -.., :*-.    - f; ...:    -'- --   - -. "




        .... j --. -. r..'..-,.-




        :..   .::..-.      - .i-::.-:-




                                                                                                                  fua"n"-




                                              :?.b?Az-.               :-   /**fu+i                  -   -:.   -   -


                                                    ,.- r   --..-_-   r..r:-.'-..   *.:   i-   :.




                                                                                                                            EXHIFIT

                                                                                                                            B
Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 13 of 19
                                                                                                            I
I [-..+t                      f
                        itf
''[ 'L
                   ;N   iLI   ,H


                                                                                             l! r rRr I
                                                                                                     \-ur   11.
                                                                                                                  .}
                                                                                                                  (

'l 'i' -...
'
                        $-:
                                                                    I


                                                                           t.
                                                                    I     .l
                                                           /?-zso       .*l
                                               r.l.ah'tk



                                           ::s-
                                           rb                 :h,
                                           1
                                                   :ffi       [.
                                                              ,A

                                           t' *    :6r        ;F.
                                                              :t,


                                                   il         IN
                                                    IF
                                                   l!.
                                                     F6
                                                     v
                                                     N


                                      iN
                                      '\\
                                      IN
                                      is
                                      rs.
                                    R r{
                                    h F




         EXHIBIT


                              Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 14 of 19
                                               tl
                                             tq"l,           :




                       D"t:rti




I



I

.l



                                                                 a:i
                                                                 A"




     .j




                                              I

                                             .t

                                                                                                    ';.'                                                ir

     \    :.1
                                                                                         rl                                                             t.   .:

                                                                                    L+#--,                              '1F-''*r"-:--'-i-           .
                                                                                                                                                      t.,.'
                                                                                                                                            i .r.Ar-'l+?
                                                                                                                                                                  l.l
                                                  :.. I
                                                  '.,I.,..
                                                                       '..{-"'
                                                                                     'r"
                                                                                 l,i :
                                                                                              !t'     i'.
                                                                                              ,lr:,: l:lL   t..   !:i   ni...i'.I.., I,,i:                        T




                Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 15 of 19
' FS L   lli   i"3 t i tT
                               B
                       :. t' | ,
                                 11   L
                                       '.
                                            iF'
                                            lH
                                                                       IF
                                                                             T',I i J
                                                                                        .I.'f
                                                                                            ,*
                                                                                            if
                                                                                               *. i .i'
                                                                                           F -F I'o,.          .,

                                                                          l'-t




                                                  .\\
                                                  A
                                                  I
                                                   N
                                                  'o,
                                                  -G    s   ..1

                                                             ,i




                                                                                                          ("




                 Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 16 of 19
STATE OF NORTH CAROLINA                      tffiltfuSffir*r*" couRr  oF JUSrrcE
                                                     SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG                  zolt JUL _b      ,P ? 024-cvs-10034
                                      ;,{rcilt li{8|Jfi6 C0..
                                                              c.s,c.
TOWN OF PINEVILLE,                    RV
                        Plaintiff,
                                                       AFFIDAVIT OF SER\rICE
vs

NORFOLK SOUTHERN RAILWAY
COMPANY,

                       Defendant.



      Amy Hunt, fi.rst being duly sworn, deposes and says that:

      1. She is an attorney of record for the plaintiff, Town of Pineville, in the
above-entitled action, and she makes this Affi.davit pursuant to Rule 4$2) of f}rre
North Carolina Rules of Civil Procedure and N.C. Gen. Stat. S 1-75.10(4).

      2.    On June 25, 202L, a Civil Summons, Notice of Lis Pendens, and
Complaint in this action were deposited in the United States Post Offi.ce for mailing
by certified mail, return receipt requested, addressed to Defendant Norfolk
Southern Railway Company, c/o Corporation Service Company, Registered Agent, at
2626 Glenwood Avenue, Suite 550, Raleigh, NC 27608.

      3. The Post Offrce delivered. the aforesaid papers June 28, 2021, at the
address indicated to Heather Flughes, a person presumed to be authorized to accept
service and who signed the return receipt. The electronic delivery receipt is
attached as Exhibit A.




  Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 17 of 19
      This the   /4-   of   July, zo2r.

                                 OFFIT KURIVIAN, P.A.


                                                     te Bar No. 34166
                                   301 South             Street, Suite 2600
                                   Charlotte,          Carolina 28202-6006
                                   Telephone : 7 041 37 7 -2500
                                   Facsimile : 7 04137 2-2679
                                   E -Mail: Amy.Hunt@OffitKurmau.com




SIGNED and SWORN TO (or AFFIRMED)
and subscribed before me this day by Amy Hunt.

Da                      ?e2l                                L

                                                         $or4fr
                        Notary Public                 '*T$':ifig*." U'
My commission expires: March 9,2025                      o&g,-tc




                                          2

 Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 18 of 19
                               CERTIFICATE OF SERVICE

          I,        do hereby certifr, tl_rat on this date that service of the foregoing
Affidavit$mylunt,
          of Service  was this date had upon the party herein by depositing a"cop!
of same in the united states Mail, postage prepaidl addressed asToudvs:


                               Norfolk Southern Railway Company
                               c/o Corporation Service Company, Registered Agent
                               2626 Glenwood Avenue, Suite 550
                               Raleigh, NC 27608


         Dated this      M.,   of July, zazr.


                                           OFFIT KURMAN, P.A.




4833-0719-8960, v.   1




                                                3

  Case 3:21-cv-00353-FDW-DCK Document 1-1 Filed 07/20/21 Page 19 of 19
